Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on September 21, 2018. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this 
application because numbering and labeling in Figures 1-12 is informal. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1 and 11-19 are objected to because of the following informalities: 
In Claims 1, and 11-19, “the device” should be --the dielectric elastomer device--
In Claims 1 and 11, “contacts portions” should be --contacted portions--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 and 49 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Hyman (U.S. Patent No. 8,921,473; hereinafter “Hyman”).
Regarding claim 1, Hyman discloses a method of making a dielectric elastomer device, comprising: depositing ([Column 33, line 61-66]; [Column 123, lines 50-53]) conductive particles ([Column 107, lines 41-42]) on a first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) to form a first electrode ([Column 43, lines 55-59]) of the device ([Column 43, lines 52-54]); applying a liquid elastomer ([Column 17, lines 11-12]) over the conductive particles ([Column 107, lines 41-42]) and the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) so that the liquid elastomer ([Column 17, lines 11-12]) covers ([Column 43, lines 55-56]) the conductive particles ([Column 107, lines 41-42]) and contacts ([Column 17, line 3]; [Column 43, lines 55-56]) portions of the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]); and at least partially curing ([Column 40, lines 36-38]) the liquid elastomer ([Column 17, lines 11-12]) to form a second dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) that is directly bonded ([Column 33, line 61-66]; [Column 43, lines 55-56]) with the contacted portions ([Column 17, line 3]; [Column 43, 
Regarding claim 2, Hyman discloses the method of claim 1, wherein the second dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) is polymerized ([Columns 60-61, lines 64-67, 1-13]) with the contacted portions ([Column 17, line 3]; [Column 43, lines 55-56]) of the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) when the applied liquid elastomer ([Column 17, lines 11-12]) is at least partially cured ([Column 40, lines 36-38]).  
Regarding claim 3, Hyman discloses the method of claim 1, wherein the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) and the liquid elastomer ([Column 17, lines 11-12]) each comprises an acrylic elastomer ([Column 17, line 3)]).  
Regarding claim 4, Hyman discloses the method of claim 1, wherein the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) and the liquid elastomer ([Column 17, lines 11-12]) each comprises a silicone elastomer ([Column 17, line 9)]).  
Regarding claim 5
Regarding claim 6, Hyman discloses the method of claim 1, wherein the conductive particles ([Column 107, lines 41-42]) comprise nanoscale conductors ([Column 107, lines 4, 41-42]).  
Regarding claim 7, Hyman discloses the method of claim 1, wherein the conductive particles ([Column 107, lines 41-42]) comprise conductive fibers ([Column 16, lines 4-6]; [Column 107, lines 41-42]; [Column 120, line 10]).  
Regarding claim 8, Hyman discloses the method of claim 7, wherein the conductive fibers ([Column 16, lines 4-6]; [Column 107, line 25]) comprise carbon nanotubes ([Column 107, line 26]).  
Regarding claim 9, Hyman discloses the method of claim 7, wherein the conductive fibers ([Column 16, lines 4-6]; [Column 120, line 10]) comprise silver nanowires ([Column 120, line 46]).  
Regarding claim 10, Hyman discloses the method of claim 1, wherein the conductive particles ([Column 107, lines 41-42]) comprise graphene ([Column 107, lines 61-67]-[Column 108, lines 1-10]).  
Regarding claim 11, Hyman discloses the method of claim 1, further comprising: depositing ([Column 33, line 61-66]; [Column 123, lines 50-53]) additional conductive particles ([Column 24, lines 15-30]) on the second dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) to form a second electrode ([Column 43, lines 55-59]) of the device ([Column 43, lines 52-54]); applying an additional liquid elastomer ([Column 15, lines 58-67]) over the additional conductive particles ([Column 24, lines 15-30]) and the second dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 
Regarding claim 12, Hyman discloses the method of claim 1, wherein the device ([Column 43, lines 52-54]) comprises a dielectric elastomer actuator ([Column 17, lines 3, 37, 47, 67]) or sensor ([Column 17, lines 3, 37, 47]).  
Regarding claim 13, Hyman discloses a dielectric elastomer device, comprising: at least first and second dielectric elastomer layers ([Column 17, line 3]; [Column 43, lines 55-56]); and a first layer of conductive particles ([Column 24, lines 15-30]) disposed between ([Column 24, lines 15-30]) the first and second dielectric elastomer layers ([Column 17, line 3]; [Column 43, lines 55-56]) and forming a first electrode ([Column 43, lines 55-59]) of the device ([Column 43, lines 52-54]); wherein portions of the second dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) are directly bonded ([Column 33, line 61-66]; [Column 43, lines 55-56]) with portions of the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-
Regarding claim 14, Hyman discloses the device of claim 13, wherein the portions of the second dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) are polymerized ([Columns 60-61, lines 64-67, 1-13]) with the portions of the first dielectric elastomer layer ([Column 17, line 3]; [Column 43, lines 55-56]) through the first layer of conductive particles ([Column 24, lines 15-30]).  
Regarding claim 15, Hyman discloses the device of claim 13, wherein the first and second dielectric elastomer layers ([Column 17, line 3]; [Column 43, lines 55-56]) each comprises an acrylic elastomer ([Column 17, line 3)]).  
Regarding claim 16, Hyman discloses the device of claim 13, wherein the first and second dielectric elastomer layers ([Column 17, line 3]; [Column 43, lines 55-56]) each comprises a silicone elastomer ([Column 17, line 9)]).  
Regarding claim 17, Hyman discloses the device of claim 13, wherein the first and second dielectric elastomer layers ([Column 17, line 3]; [Column 43, lines 55-56]) each comprises a urethane elastomer ([Column 165, line 8]).  
Regarding claim 18, Hyman discloses the device of claim 13, wherein the conductive particles ([Column 107, lines 41-42]) comprise nanoscale conductors ([Column 107, lines 4, 41-42]).  
Regarding claim 19
Regarding claim 49, Hyman discloses a method of interconnecting electrodes ([Column 43, lines 55-59]) in different layers ([Column 43, lines 55-59]) of a multi-layer dielectric elastomer actuator ([Column 17, lines 3, 37, 47, 67]; [Column 43, lines 55-59]) or sensor device ([Column 17, lines 3, 37, 47]; [Column 43, lines 55-56]), comprising: infusing a liquid or semi-liquid conductive material ([Column 63, lines 32-40]) in contact with each of a plurality of the electrodes ([Column 43, lines 55-59]) of the actuator ([Column 17, lines 3, 37, 47, 67]; [Column 43, lines 55-56]) or sensor device ([Column 17, lines 3, 37, 47]; [Column 43, lines 55-56]); and solidifying ([Column 63, lines 32-40]) the conductive material ([Column 63, lines 32-40]) to form a conductive path  ([Column 43, lines 55-59]) that interconnects ([Column 43, lines 55-59]) the plurality of electrodes ([Column 43, lines 55-59]).  

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837